Citation Nr: 0633630	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed right 
thumb disorder.  

2.  Entitlement to service connection for claimed hematuria.  

3.  Entitlement to service connection for claimed trigeminal 
neuralgia to include tic and neuritis.  

4.  Entitlement to service connection for an attention 
deficit disorder, claimed as forgetfulness.  

5.  Entitlement to an initial rating for the service-
connected right carpal tunnel syndrome.  

6.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left carpal tunnel syndrome.   

7.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative disc disease of the 
lumbar spine, with a herniated nucleus pulposus at L4-L5.  

8.  Entitlement to an initial compensable rating for the 
service-connected arthritis of the right metatarsophalangeal 
joints.  

9.  Entitlement to an initial compensable rating for the 
service-connected arthritis of the left metatarsophalangeal 
joints.  

10.  Entitlement to an initial compensable rating for the 
service-connected hemorrhoids.  

13.  Entitlement to an initial compensable rating for the 
service-connected residuals of left hernia repair, including 
scar.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to August 
1983 and from February 1985 to December 1999.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision action by the RO.  

In conjunction with his original claim in February 2000, the 
veteran raised contentions to the effect that service 
connection for the residuals of asbestos exposure and a 
disability manifested by high cholesterol.  

Those claims have  not been certified to the Board on appeal 
or developed for appellate purposes.  Therefore, the Board 
has no jurisdiction over either claim and neither will be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2006).  They are, however, referred to 
the RO for appropriate action.  

By a rating action in April 2004, the RO granted the 
veteran's claim of service connection for bilateral pes 
planus with a history of plantar fasciitis and assigned a 
noncompensable rating, effective on January 1, 2000.  

On VA Form 1-646, dated in May 2005, the veteran's 
representative raised contentions to the effect that an 
increased rating was warranted for the service-connected pes 
planus.  

That claim has not been certified to the Board on appeal nor 
has it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.101.  Therefore, it too is referred to the RO 
for appropriate action.  

Initially, the veteran perfected appeals with respect to 
claims of service connection for right elbow disability, 
bilateral plantar fasciitis, and the residuals of a brain 
hemorrhage.  

During the course of the appeal, however, those claims were 
allowed.  With respect to the question of service connection, 
such allowances constituted a full grant of benefits.  
Therefore, the Board no longer has jurisdiction over those 
claims, and they will not be considered hereinbelow.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  

Initially, the veteran also perfected an appeal with respect 
to an issue of entitlement to a 10 percent rating due to 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 (2006).  

During the course of the appeal, however, the RO assigned 
compensable ratings for several of the veteran's service-
connected disabilities.  Such allowances rendered moot the 
claim with respect to 38 C.F.R. § 3.324.  

Accordingly, the Board no longer has jurisdiction over that 
issue, and it will not be considered below.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.101.  

The issues of service connection for hematuria and increased 
ratings for the service-connected carpal tunnel syndrome on 
the right and left are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have a right thumb 
condition due to any event or incident of his period of 
service.  

2.  The veteran currently is not shown to have trigeminal 
neuralgia, including a tic or neuritis, due to any event or 
incident of his period of active service.  

3.  The veteran currently is not shown to have an attention 
deficit disorder, claimed as forgetfulness, due to any event 
or incident of his period of active service.  

4.  The service-connected degenerative disc disease of the 
lumbar spine is shown to be manifested by complaints of pain, 
but is productive of no more than slight functional loss or 
disablement.  

7.  The veteran is shown to have service-connected disability 
manifested by X-ray evidence of arthritis of first 
metatarsophalangeal joint of each foot without satisfactory 
evidence of painful motion or occasional incapacitating 
exacerbations.  

8.  The service-connected hemorrhoids are manifested 
primarily by complaints of some rectal bleeding and 
discomfort from occasional exacerbations.  

9.  The service-connected residuals of left hernia repair are 
manifested primarily by a well-healed scar and subjective 
complaints of occasional itching and discomfort.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right thumb disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  The veteran is not shown to have a disability manifested 
by trigeminal neuralgia, including a tic or neuritis, due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  

3.  The veteran is not shown to have a disability manifested 
by an attention deficit disorder due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).  

4.  The criteria for an initial rating in excess of 10 
percent for the service-connected degenerative disc disease 
of the lumbar spine, with a herniated nucleus pulposus at L4-
L5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
(West 2002); 38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5003 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (revised effective September 26, 2003, 
now codified under the General Rating Formula for Diseases 
and Injuries of the Spine (2006)); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (revised effective September 23, 2002 
and September 26, 2003; now codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243) (2006)).  

5.  The criteria for the assigment of a 10 percent rating for 
the service-connected arthritis of the metatarsophalangeal 
joints of each foot have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, (West 2002); 38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a including Diagnostic Code 5003 
(2006).  

6.  The criteria for the assignment of an initial compensable 
rating for the service-connected hemorrhoids have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.114 including Diagnostic 
Code 7338 (2006).  

7.  The criteria for the assignment of an initial compensable 
rating for the service-connected residuals of left hernia 
repair, including a scar, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, (West 2002); 38 C.F.R. § 3.159, 4.1, 
4.2, 4.7, 4.114 including Diagnostic Code 7338 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in January and May 2003 and January 2004, 
the RO informed the veteran that in order to establish 
service connection for right thumb disability; trigeminal 
neuralgia including tic and neuritis; and attention deficit 
disorder, claimed as forgetfulness, there had to be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The RO also informed the veteran that in order to establish 
entitlement to an increased rating for his service-connected 
degenerative disc disease of the lumbar spine, arthritis of 
the first metatarsophalangeal joints, hemorrhoids and 
residuals of hernia repair, the evidence had to show that 
such disabilities had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which were not in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the service 
connection claims and the increased rating claims was not 
sent to the veteran until after the rating decision in May 
2001.  Nevertheless, any defect with respect to the timing of 
that notice was harmless.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  

Moreover, the SOC and SSOC's notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Following such notice, the RO granted the veteran additional 
time to develop the record; and thereafter, the RO 
readjudicated the veteran's appeal.  Thus, there is no 
prejudice to the veteran due to any defect in the timing of 
the notice.  See Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the Agency of Original Jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.

Moreover, since the increased rating claims are being denied, 
no effective date will be assigned.  Therefore, there can be 
no possibility of any prejudice to the veteran.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  

In this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims of service connection or 
claims for increase as discussed hereinbelow.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the 
veteran's claims of service connection for right thumb 
disability; trigeminal neuralgia, including a tic and/or 
neuritis; and attention deficit disorder.  

There is also no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to the veteran's claims, claimed as 
forgetfulness or of his claims for increased ratings for 
degenerative disc disease of the lumbar spine, arthritis of 
the metatarsophalangeal joints of each foot, hemorrhoids and 
residuals of hernia repair.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  



II.  The Facts and Analysis

A.  Service Connection 

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such organic diseases of the 
nervous system, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  


1.  Right Thumb

The veteran's service medical records show that, in June 
1992, the veteran sustained a hyperextension injury of his 
right thumb.  Otherwise, his service medical records, 
including the reports of his service entrance and retirement 
examinations, are negative for any complaints or clinical 
findings referable to the right thumb.  

Since his retirement from service, the medical records, such 
as the reports of VA examinations performed in November 2000 
and May 2004, are negative for any right thumb disability.  

Indeed, the May 2004 examiner stated, specifically, that the 
veteran's right thumb injury in June 1992 had resolved.  

Absent competent evidence of current disability, service 
connection must be denied.  


2.  Trigeminal Neuralgia to include Tic and Neuritis

The report of the veteran's May 1976 service entrance 
examination is negative for any complaints or clinical 
findings of trigeminal neuralgia.  

This disorder was first reported in July 1986 during service.  
The veteran was treated for a one year history of pain in the 
right infraorbital region.  Following a neurologic 
consultation, the diagnosis was probable tic douloureux.  

In January 1991, the veteran's symptoms recurred.  Following 
a private neurologic consultation, the examiner concluded 
that the veteran was having an episode of right trigeminal 
neuralgia.  

Since January 1991, the competent evidence of record, 
including the report of the veteran's August 1999 service 
retirement examination and the reports of VA neurologic and 
psychiatric examinations performed in November and 
December 2000, are negative for any recurrence of trigeminal 
neuralgia, including a tic and/or neuritis.  

While a VA examiner stated that there was a remote chance 
that the veteran could have early neurologic disease, he 
noted that there was not enough evidence to establish the 
diagnosis.  

In this regard, the neurologic examiner stated that the 
veteran had not had any episodes of trigeminal neuralgia for 
seven years and had currently no deficit involving the 5th 
cranial nerve.  

Absent any competent evidence of current disability, service 
connection must be denied.  


3.  Attention Deficit Disorder, Claimed as Forgetfulness

The report of the veteran's service entrance examination is 
negative for any complaints or clinical findings of attention 
deficit disorder.  

The first reports of related manifestations were recorded in 
November 1996, when the veteran complained of having 
decreased energy and attention span.  He expressed concerns 
that he might have attention deficit disorder.  

During a psychiatric consultation in December 1996, the 
veteran complained of having a history of attention problems, 
including difficulty sustaining attention to tasks, problems 
with follow-through on work and personal activities, and easy 
distractibility.  It was noted that he was experiencing 
stress associated with a Captain's mast concerning alleged 
ethical violations.  

Following an examination, the consultant found the veteran 
psychiatrically fit for duty.  The consultant also found that 
the veteran did not meet the criteria for attention deficit 
disorder.  

Thereafter in service, there were no recorded complaints or 
clinical findings of attention deficit disorder.  

Following his retirement from service, the veteran continued 
to complain of having problems with his attention.  During a 
VA psychiatric examination in December 2000, he complained of 
situations when he would become disoriented or lose his train 
of thought, especially when tired.  

Following the examination, however, the examiner stated that 
did not find enough information to render a definite 
psychiatric diagnosis, including dissociative disorder.  

Absent competent evidence of current disability, service 
connection must be denied.  

In arriving at the foregoing decisions, the Board notes the 
veteran's assertions regarding his claims of service 
connection.  As a layman, however, the veteran is only 
qualified to report on matters which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, any such statements, without more, cannot be 
considered competent evidence for the purpose of supporting a 
claim of service connection.  


B.  Increased Ratings

The veteran seeks increased ratings for the service-connected 
degenerative disc disease of the lumbar spine, bilateral foot 
arthritis; hemorrhoids and the residuals of hernia repair.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In a May 2001 rating decision, the RO granted service 
connection for bilateral carpal tunnel syndrome, degenerative 
disc disease of the lumbar spine; bilateral foot arthritis; 
hemorrhoids and the residuals of hernia repair.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In this regard, the Board has reviewed all evidence of record 
pertaining to the history of the service-connected 
disabilities.  38 C.F.R. §§ 4.1 and 4.2; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


2.  Low Back

The veteran also seeks an initial rating in excess of 10 
percent for his service-connected degenerative disc disease 
of the lumbar spine with a herniated nucleus pulposus at L4-
L5.  

Prior to September 23, 2002, a noncompensable rating was 
warranted for intervertebral disc syndrome which was 
postoperative, cured.  A 20 percent rating was warranted for 
intervertebral disc syndrome which was productive of moderate 
impairment and manifested by recurring attacks.  

A 40 percent rating was warranted for intervertebral disc 
syndrome which was productive of severe impairment, 
manifested by recurring attacks with intermittent relief.  

A 60 percent rating was warranted for intervertebral disc 
syndrome which was productive of pronounced impairment, 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  In such cases, there is little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

The regulations pertaining to intervertebral disc syndrome 
were revised during the pendency of the veteran's appeal.  67 
Fed. Reg. 54345-54349 (August 22, 2002).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  

A 40 percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating was 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5293. 

For the purpose of evaluations under DC 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note (2).  

Effective September 26, 2003, the rating schedule was again 
revised with respect to evaluating the veteran's 
intervertebral disc syndrome.  68 Fed. Reg. 51454 - 51456 
(August 27, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71a.)  

Under the revised regulations, intervertebral disc syndrome 
is to be rated in one of two ways:  either on the basis of 
the total duration of incapacitating episodes noted above 
(now codified at 38 C.F.R. § 4.71a, DC 5243) or on the basis 
of the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, when the combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, when muscle spasm, 
guarding, or localized tenderness does not result in an 
abnormal gait or abnormal spinal contour; or, when there is a 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer required the 
orthopedic and neurologic manifestations to be evaluated 
separately and the combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate DC.  General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).  

The RO provided the veteran with the new regulatory criteria 
in the SOC and the SSOC's.  Moreover, in May 2005 and August 
2006, the veteran's representative submitted additional 
argument on his behalf.  

Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim of entitlement to an increased rating 
for his service-connected low back disorder.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2002, limitation of motion of the 
lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

A 10 percent rating was warranted for slight limitation of 
motion of the lumbar spine, while a 20 percent rating was 
warranted for moderate limitation of motion.  That diagnostic 
code is also potentially applicable in rating the veteran's 
claim for an increased rating for degenerative disc disease 
of the lumbar spine.  

A review of the evidence, including reports of VA 
examinations performed in November and December 2000, January 
2001, and May 2004, show that the veteran's service-connected 
low back disability is manifested by complaints of low level 
pain which was increased by prolonged standing, walking and 
sitting.  

However, there is no competent evidence of flare-ups or 
incapacitating episodes  or any related weakness, 
incoordination or lack of endurance.  Indeed, the veteran's 
strength is 5/5, and there are no findings of atrophy or 
abnormal muscle tone.  Moreover, the deep tendon reflexes are 
2+ and equal, and there are no sensory deficits, heat, 
swelling, discoloration, deformity or ankylosis.  

Rather, the veteran was able to flex his lumbar spine to at 
least 85 degrees, and his combined range of lumbar spine 
motion is accomplished to at least 270 degrees.  In this 
regard, there are no findings of a functional impairment of 
more than slight degree.  

Whether considered under the old or new regulations, such 
findings do not support the assigment of a rating higher than 
10 percent the service-connected degenerative disc disease of 
lumbar spine.  Accordingly, an increased rating in this 
regard is assignable.  


3.  Metatarsophalangeal Joints

The service-connected arthritis of the feet is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under that code, degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is warranted when there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent rating is warranted 
when there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  

For the purpose of rating disability from arthritis, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45 (f).  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  

Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of 
the disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45.  

A review of the evidence discloses that the service-connected 
left and right metatarsophalangeal joints are manifested by 
complaints of pain, especially when he kneels.  He also 
reported rare cramps and spasms in his right great toe.  

The veteran acknowledges, however, that the service-connected 
left and right metatarsophalangeal joint disability cause him 
minimal function impairment and do not prevent him from 
carrying out any activities of daily living.  

In this regard, the veteran's gait and posture are normal, 
and he requires no aids for ambulation.  Moreover, there is 
no evidence of limitation of motion, deformity, swelling, 
heat, discoloration, or ankylosis associated with the 
arthritis in his metatarsophalangeal joints.  

Although the veteran has exacerbations, manifested by foot 
cramps and spasms, they are a rare occurrence.  They are not 
shown to be incapacitating.  Indeed, there is no competent 
evidence of a lack of normal endurance, weakened movement, 
excess fatigability or incoordination.  

Further, there is no competent evidence of muscle atrophy, 
abnormal muscle tone, impaired reflexes or sensory deficits.  

While there are no findings of limited motion or satisfactory 
evidence of painful motion, the X-ray studies do shown the 
presence of arthritis in the first metatarsophalangeal joints 
of each foot.  

As noted, when there is X-ray evidence of involvement of two 
or more minor joint groups, 10 percent rating is warranted 
under Diagnostic Code 5003.  To this extent, the appeal is 
allowed.  


4.  Hemorrhoids

Hemorrhoids (internal and external) are rated in accordance 
with 38 C.F.R. § 4.114, DC 7336.  

A noncompensable rating is warranted for mild or moderate 
disability.  A 10 percent rating is warranted for large or 
thrombotic hemorrhoids, which are irreducible and which have 
excessive redundant tissue, evidencing frequent recurrences.  

A review of the evidence discloses that the service-connected 
hemorrhoids are manifested by complaints of rectal bleeding 
and discomfort from occasional exacerbations.  Indeed, no 
thrombosed hemorrhoids are currently seen, and there are no 
signs of associated fissures.  

Moreover, there is no evidence of fecal leakage or 
involuntary bowel movements, and the veteran does not require 
the use of pads.  Furthermore, there is no evidence of 
associated bleeding, and laboratory testing is negative for 
signs of anemia.  In fact, during the November 2000 VA 
examination, the veteran reported that over-the-counter 
medication has caused his hemorrhoids to subside.  

Accordingly, the Board finds that an increased, compensable 
rating for the service-connected hemorrhoids is not 
warranted.  


5.  Residuals of Left Hernia Repair

The residuals of surgery to repair an inguinal hernia are 
rated in accordance with 38 C.F.R. § 4.114, Diagnostic Code 
7338.  

A noncompensable rating is warranted where the hernia is 
small and reducible, or where there is no true hernia 
protrusion.  A 10 percent rating is warranted when a post-
operative hernia is readily reducible and well-supported by a 
truss or belt.  

A careful review of the evidence shows that the service-
connected residuals of hernia repair consist of a well-healed 
scar in the left lower quadrant and complaints of itching and 
discomfort.  In his Notice of Disagreement, however, the 
veteran acknowledged that such residuals did not present a 
big problem.  

Indeed, there is no evidence that the hernia has recurred or 
caused any post-operative difficulty.  He is reportedly able 
to lift normally and does not require the support of a truss 
or belt.  

Absent recurrence of the hernia or demonstrated residuals, an 
increased, compensable rating is not warranted.  

In arriving at the increased rating decisions, the Board has 
considered the possibility of staged ratings noted in 
Fenderson; however, the evidence of record shows that the 
service-connected disabilities have been generally consistent 
since January 1, 2000, the date that service connection and 
the assigned ratings became effective.  




ORDER

Service connection for right thumb disorder is denied.  

Service connection for trigeminal neuralgia, including a tic 
and/or neuritis, is denied.  

Service connection for attention deficit disorder, claimed as 
forgetfulness is denied.  

An initial rating in excess of 10 percent for the service-
connected degenerative disc disease of the lumbar spine with 
a herniated nucleus pulposus at L4-L5 is denied.  

An initial 10 percent rating for the service-connected 
arthritis of the right and left metatarsophalangeal joints is 
granted, effective January 1, 2000, subject to the law and 
regulations governing the award of monetary benefits.  

An initial compensable rating for the service-connected 
hemorrhoids is denied.  

An initial compensable rating for the service-connected 
residuals of left hernia repair, including a surgical scar is 
denied.  



REMAND

As noted in the Introduction section above, the veteran also 
seeks entitlement to service connection for disability 
manifested by hematuria.  

The laboratory reports in service and the report of 
laboratory tests, performed during a November 2000 VA 
examination report are replete with findings of at least 
trace amounts of blood in the veteran's urine.  

Consequently, the veteran was scheduled for a VA urologic 
examination.  However, he failed to report for that 
examination.  

In February 2001, the veteran requested that another 
examination be scheduled.  

In May 2002, the veteran reported that he missed his urologic 
examination because he had mistakenly misread the date.  
Although he called VA immediately upon recognizing his 
mistake, VA refused to reschedule the examination.  

In his Notice of Disagreement, received in May 2002, the 
veteran reported that medical evaluations performed at the 
Portsmouth Naval Hospital conclusively proved that his carpal 
tunnel syndrome was productive of moderate to severe 
impairment, bilaterally.  

During a VA examination in May 2004, the veteran reported 
that two years earlier, nerve conduction studies and an EMG 
had been performed at Hampton, Virginia.  He was told that he 
had severe symptoms and that he would require surgery.  

However, the evidence from Portsmouth Naval Hospital or 
Hampton Roads has not been associated with the claims folder.

Accordingly, these remaining issues are remanded to the RO 
for the following actions:

1.  In accordance with the holding in 
Dingess, the RO should inform the veteran 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded 
for disability manifested by hematuria.  
In so doing, include an explanation as to 
the type of evidence that is needed to 
establish both a disability rating and an 
effective date.  

2.  The RO also should take appropriate 
steps to request that the veteran provide 
the dates of his treatment for carpal 
tunnel syndrome since service, as well as 
the names and addresses of the 
facilities/ physicians where/from whom he 
received treatment.  This information 
should include, but is not limited to, 
treatment rendered at Portsmouth Naval 
Hospital and medical facilities in 
Hampton Roads, Virginia.  

Then request the records of that 
treatment directly from the 
facilities/physicians identified by the 
veteran.  Also request any such records 
the veteran may have in his possession.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
extent of the service-connected carpal 
tunnel syndrome on the left and right.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

Following the examination, the examiner 
must render an opinion as to whether the 
veteran's carpal tunnel syndrome is 
productive of incomplete or complete 
paralysis on either side.  

In particular, the examiner must state 
whether the veteran has any of the 
following manifestations, considered to 
be evidence of complete paralysis

a) the hand is inclined to the ulnar 
side, the index and middle fingers 
are more extended than normally, 
there is considerable atrophy of the 
muscles of the thenar eminence, and 
the thumb is in the plane of the 
hand (ape hand); 

b) pronation of the hand is 
incomplete and defective, there is 
an absence of flexion of index 
finger and feeble flexion of middle 
finger, the hand cannot make a fist, 
and the index and middle fingers 
remain extended; 

c) the hand cannot flex distal 
phalanx of thumb, and there is 
defective opposition and abduction 
of the thumb at right angles to 
palm; 

d) flexion of the wrist weakened; 
and 

e) there is pain with trophic 
disturbances.

If the paralysis is found to be 
incomplete on either side, the examiner 
must render an opinion as to the level of 
incomplete paralysis (e.g., mild, 
moderate, or severe.

The rationale for all opinions must be 
set forth in writing.

4.  The RO also should schedule the 
veteran for a VA genitourinary 
examination to determine the nature and 
etiology of any genitourinary disability 
found to be present.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner must identify as precisely 
as possible diagnosis of each 
genitourinary disability found to be 
present and explain the elements 
supporting each diagnosis.  

The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such 
genitourinary disability is the result of 
any event in service, including, but not 
limited to, the laboratory findings of 
blood in his urine in service.

The rationale for all opinions must be 
set forth in writing.  

5.  When the requested development has 
been accomplished, the RO should 
undertake any other indicated 
development, and then readjudicate the 
issue of service-connection for 
disability manifested by hematuria and 
the issue concerning increased ratings 
for the service-connected carpal tunnel 
syndrome on the left and right.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


